MEMORANDUM **
Antonio Felix-Flores, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his registry application pursuant to 8 U.S.C. § 1259. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Manzo-Fontes v. INS, 53 F.3d 280, 282 (9th Cir.1995), and we deny the petition for review.
Substantial evidence supports the agency’s determination that Felix-Flores failed to demonstrate eligibility for registry because the record does not compel the conclusion that Felix-Flores had continuous residency in the United States since January 1, 1972. See 8 U.S.C.. § 1259(a)-(b); Manzo-Fontes, 53 F.3d at 283; see also INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Felix-Flores’ remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.